



Exhibit 10.1


RETIREMENT AND TRANSITION AGREEMENT


RETIREMENT AND TRANSITION AGREEMENT (this “Agreement”) made and entered into by
and between American Equity Investment Life Holding Company (the “Company”) and
John M. Matovina (the “Executive”), dated February 28, 2020 (the “Effective
Date”). For purposes of this Agreement, “Company” shall be deemed to include the
Company and its affiliated entities.
WHEREAS, the Executive has been employed with the Company since June 2003; and
WHEREAS, the Executive has determined that he wishes to retire from the Company;
and
WHEREAS, the Executive and the Company wish to set forth the terms and
conditions under which he will retire from the Company and transition to
non-executive Chairman of the Company’s Board of Directors (the “Board”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:
1.
Resignation and Transition Period.    The Executive resigns as Chief Executive
Officer and President of the Company and all officer positions Executive holds
in any of the Company’s subsidiaries effective on or before March 1, 2020. From
March 1, 2020 through April 15, 2020 (the “Transition Period”), Executive will
remain an employee of the Company. During the Transition Period, the Company
will pay the Executive a semi-monthly amount of $28,125.00 in accordance with
the Company’s usual payment practices, and the Executive will remain eligible
for health and life insurance coverage on the same terms and conditions
(including payment by Executive of his portion of the premiums) as in effect at
the Company from time to time. The Executive will be entitled to receive a stay
bonus in the amount of $853,125.00 for services provided to the Company from
January 1, 2020 through April 15, 2020 (the “Stay Bonus”). The Stay Bonus will
be paid to the Executive no later than April 25, 2020.

2.
Effect of Retirement.

(a)
As of April 16, 2020 (the “Retirement Date”), the Executive shall no longer be
an employee of the Company.

(b)
RSUs. Subject to Sections 3 and 4 hereof, each outstanding restricted stock unit
(“RSU”) granted to the Executive by the Company before the Transition Period
will be treated pursuant to Section 2(e)(iii) of the relevant Performance
Restricted Stock Unit Award Agreement (“Award Agreement”) between the Company
and the Executive. For purposes of calculating awards under all outstanding
Award Agreements as of the Retirement Date, the Executive’s employment shall be
deemed to have terminated on April 16, 2020.



1

--------------------------------------------------------------------------------





(c)
Non-Executive Chairman. Following the Retirement Date, the Executive will serve
as non-executive Chairman of the Board. The Executive will be paid $30,000 per
quarter for service as non-executive Chairman. Amounts paid for the Executive’s
service as non-executive Chairman will be in addition to any cash retainer,
meeting fees and equity awards generally paid or awarded to the Company’s
directors. Executive will not receive a pro-rata equity award for the period
from the Retirement Date to the date of the Company’s 2020 Annual Meeting of
Shareholders.

3.
Release of Claims.

The Executive shall receive the compensation and benefits as set forth in this
Agreement from the Company only if the Executive executes and delivers to the
Company on or before the Retirement Date a release in form and substance
satisfactory to the Company (and does not revoke such release during the
applicable revocation period).
4.
Confidentiality.

The Executive acknowledges that (a) while employed by the Company, the Executive
has had, and may continue to have, access to and/or acquired and assisted, or
will acquire and assist, in the development of confidential and proprietary
information, inventions, and trade secrets relating to the present and
anticipated business and operations of the Company and its affiliates which is
not generally known to the public, including without limitation: research
projects; sales and marketing methods; business opportunities; marketing plans;
sales forecasts and product plans; distributor and customer pricing information;
personnel data regarding employees of the Company and its affiliates, including
salaries; and other information of a similar confidential nature not available
to the public (collectively, “Confidential Information”); and (b) such
Confidential Information has been disclosed to the Executive in confidence and
only for the use of the Company. The Executive agrees that at all times
following the Transition Period, the Executive shall keep secret and retain in
strictest confidence, and shall not use or disclose, directly or indirectly, any
Confidential Information; provided, however, that nothing in this Agreement
shall prevent the Executive from disclosing Confidential Information (i) that
becomes publicly available or (ii) in response to any subpoena or court order,
provided, however, that prior to making any such disclosure, the Executive shall
provide the Company with written notice of the subpoena, court order or similar
legal process sufficiently in advance of such disclosure to afford the Company a
reasonable opportunity to challenge the subpoena, court order or similar legal
process.
The Executive acknowledges and agrees that (1) the business in which the Company
and its affiliates are engaged is intensely competitive, (2) the Executive has
had access to and developed, and may have access to and develop, Confidential
Information and (3) the confidentiality covenant set forth in this Section 4 is
reasonable and necessary for the protection and continuity of the business and
goodwill of the Company and its affiliates. The Executive further acknowledges
and agrees that irreparable injury will result to the Company if the Executive
breaches such covenant, and that in the event of the Executive’s actual or
threatened breach of such covenant, the Company will have no adequate remedy at
law. The Executive accordingly agrees that in the event of an actual or
threatened breach or non-performance by the


2

--------------------------------------------------------------------------------





Executive of such covenant, (A) the Company shall be entitled to injunctive and
other equitable relief in perpetuity from any court of competent jurisdiction,
without the necessity of showing actual monetary damages or the posting of a
bond or other security and (B) the RSUs in Section 2(b), to the extent unvested,
shall terminate and be forfeited immediately. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach.
5.
General Provisions.

(a)
Severability. It is the desire and intent of the parties that the provisions of
this Agreement shall be enforced to the fullest extent permissible. In the event
that any one or more of the provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remainder of this Agreement shall remain valid and enforceable and continue
in full force and effect to the fullest extent consistent with law.

(b)
Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service (including Federal Express), and addressed to the Executive at the last
known address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, attention of the Secretary of the
Company, or to such other address as either party may specify by notice to the
other actually received.

(c)
Successors and Assigns. This Agreement is personal to the Executive and, without
the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

(d)
Governing Law; Captions; Amendment. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Iowa, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(e)
Code Section 409A Compliance. The Company and the Executive each hereby affirm
that it is their mutual view that the provision of payments and benefits
described or referenced herein are exempt from or in compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the Treasury regulations relating thereto (“Section 409A”) and that each
party’s tax reporting shall be completed in a manner consistent with such view.
The Company and the Executive each agree that upon the Retirement Date, the
Executive shall experience a “separation from service” for purposes of Section



3

--------------------------------------------------------------------------------





409A. Any payments that qualify for the “short-term deferral” exception or
another exception under Section 409A shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Transition Period shall instead be paid on the first
business day after the date that is six months following the Retirement Date (or
death, if earlier). Notwithstanding anything to the contrary in this Agreement,
all reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (x) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (y) the reimbursement of an eligible
expense shall be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
Neither the Company nor its affiliates shall be liable in any manner for any
federal, state or local income or excise taxes (including but not limited to any
taxes under Section 409A), or penalties or interest with respect thereto, as a
result of the payment of any compensation or benefits hereunder or the inclusion
of any such compensation or benefits or the value thereof in the Executive’s
income. The Executive acknowledges and agrees that the Company shall not be
responsible for any additional taxes or penalties resulting from the application
of Section 409A.
(f)
Withholding. Notwithstanding any other provision of this Agreement, the Company
may withhold from amounts payable under this Agreement all amounts that are
required or authorized to be withheld, including, but not limited to, federal,
state, local and foreign taxes to be withheld by applicable laws or regulations.

(g)
Entire Agreement. This Agreement constitutes the entire agreement between the
Executive and the Company with respect to the subjects addressed herein and
supersedes all prior agreements, understandings and representations, written or
oral, with respect to those subjects.

(h)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and which together shall be deemed to be one and
the same instrument.

SIGNATURE PAGE FOLLOWS


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first set forth above, to be effective as of the Effective Date.
ACCEPTED AND AGREED TO:
 
ACCEPTED AND AGREED TO:
 
 
 
 
 
Executive
 
American Equity Investment Life
Holding Company
 
 
 
 
 
By:
John M. Matovina
 
By:
Anant Bhalla
 
Date:
February 28, 2020
 
Date:
February 28, 2020
 





5